301 F.2d 314
W. B. PRICE, Appellant,v.James L. GUILMARTIN, E. Coleman Madsen, Edith, House, JohnL. Briggs, John E. Palmer, and Thos. A. Larkin,District Attorneys, Appellees.W. B. PRICE, Appellant,v.Governor Leroy COLLINS, Mark Hulsey, Jr., D. R. Smith, TheFlorida State Bar, et al., Appellees.
No. 19166.
United States Court of Appeals Fifth Circuit.
April 27, 1962.

Appeal from the United States District Court for the Southern District of Florida; Albert L. Reeves, Judge.
W. B. Price, in pro. per.
Richard W. Ervin, Atty. Gen., Robert J. Kelly, Asst. Atty. Gen., Tallahassee, Fla., E. William Gautier, New Smyrna Beach, Fla., Harry, G. Kincaid, Jacksonville, Fla., Gordon G. Oldham, Jr., Leesburg, Fla., for appellees.
Before BROWN and WISDOM, Circuit Judges, and CHRISTENBERRY, District judge.
PER CURIAM.


1
After careful consideration of this appeal, this Court is of the opinion that the district court properly dismissed the complaint.

Judgment is

2
Affirmed.